Citation Nr: 1037834	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-36 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel







INTRODUCTION

The Veteran had active service from January 1943 to January 1946.   
He was born in 1921.  His death certificate reflects that he died 
in March 2008.  The appellant is his widow, and reports that she 
married the Veteran in 1995.

This appeal to the Board of Veterans' Appeals (Board) was from 
actions by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

Service connection was in effect during the Veteran's lifetime 
only for traumatic arthritis, calcaneal astragalus joint, left, 
which was rated at various levels, but no more than 10 percent 
disabling since 1948.  

In August 2009, the Board remanded the case for development to 
include acquisition of all additional clinical records including 
those from VA facilities to include the terminal hospitalization.  
At the end of his life, the Veteran also resided in a nursing 
facility.  Benefits granted after his death included accrued aid 
and attendance benefits, in addition to the non-service-connected 
pension benefits that had been in effect for some time.  

The Board subsequently forwarded the case for a medical expert 
opinion, the report from which is now of record.

The appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.900(c) (2010).



FINDINGS OF FACT

1.  The Veteran's death in March 2008 was due to respiratory 
failure, seizures, encephalomalacia, cerebral infarctions and 
meningioma resection, with urinary tract infection; he also had 
ongoing multi-organ/system disabilities including relating to his 
heart.

2.  During the Veteran's lifetime, service connection was in 
effect for traumatic arthritis, calcaneal astragalus joint, left; 
his service records refer to his having had rheumatic fever in 
1943, but service connection was denied due to a lack of 
disabling residuals.

3.  A preponderance of the evidence is against a finding that the 
Veteran's death is related to service; that organic heart disease 
or other chronic organic disease including seizures was 
manifested during service or for many years thereafter; or that 
the cause of his death was in any way associated with service-
connected disability or medications therefor, on either a 
causation or aggravation basis.

4.  A preponderance of the evidence is against a finding that the 
principal causes or any contributory causes of the Veteran's 
death were related to service.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active military service, and may not be so 
presumed; and was not due to, the result of, or aggravated by the 
Veteran's service-connected disability or treatment for that 
disorder.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

With regard to the current claim, clinical records have been 
attached to the claims file.  An SOC and SSOCs were issued, and 
the requirements to support the claims were discussed at length.  
In the aggregate, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Any other defect with respect to timing was harmless error.  See 
Mayfield, supra.  The appellant was advised of the opportunities 
to submit additional evidence, after which additional information 
was obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful opportunity 
to participate effectively in the processing of her claim.  The 
appellant has to a limited extent submitted additional data, and 
has indicated that she has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence identified 
by the appellant relative to the claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of the current appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices. 

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim).  Moreover, to whatever extent the decision 
of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as effective date, the 
Board notes that such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  No 
useful purpose would be served in remanding this matter for yet 
more development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities when manifested to a compensable degree 
within the initial post- service year.  38 C.F.R. §§ 3.307, 
3.309(a).

Secondary service connection may also be granted, where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability. 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When a Veteran has died, in order for service connection for the 
cause of death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by active 
service, one that may be presumed to have been incurred during 
such service, or one that was proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability (or treatment 
therefor) was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  The service-connected disability 
will be considered the principal (primary) cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a contributory 
cause of death when it contributed so substantially or materially 
to death that it combined to cause death, or aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the decedent materially less capable of 
resisting the fatal disease, or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Pertinent Factual Background and Analysis

It appears that all feasibly available service and post-service 
clinical records are now in the file.  The Veteran's service 
documentation is not extensive, but the separation documents 
reflect that he had experienced rheumatic fever while in service 
in 1943.  No residuals were identified on separation.  There was 
no evidence of a chronic seizure disability.

During his lifetime, service connection was denied for residuals 
of rheumatic fever on the basis that he had no such chronic 
cardiac or other residuals at that time.  Similarly, a chronic 
seizure disorder was not shown in service or for decades 
thereafter.

The Veteran's death certificate shows that an autopsy was not 
performed.  However, he died within a VA facility, and the 
terminal (and many pre-terminal) records are in the file.  His 
cause of death is shown as respiratory failure, seizures, 
encephalomalacia, cerebral infarctions and meningioma resection, 
urinary tract infection.  The remainder of his clinical records 
show ongoing multi-organ/system disabilities including relating 
to his heart.

In her Substantive Appeal, a VA Form 9, the appellant argued that 
the rheumatic fever which the Veteran experienced during boot 
camp in World War II was at least in part responsible for his 
significant cardiovascular problems later in life.  Her other 
arguments, including to her U.S. Senator, with regard to what 
occurred in service (e.g., purported seizures) that may have 
impacted his death are of record.

After all of the available clinical data was obtained including 
pursuant to the Board's 2009 remand, the case was sent to a 
medical expert for opinions.  Specifically, after reviewing the 
aggregate file, the examiner was to provide responses to the 
following questions:  Is it at least as likely as not (i.e., to 
at least a 50/50 degree of probability) that any of the 
disabilities present and contributing in any way to the Veteran's 
death were in any way due to or in any way impacted by anything 
in or otherwise attributable to service including but not limited 
to rheumatic fever and/or his service-connected orthopedic 
problems and associated pain, medications, incapacitation, etc.; 
or, is such a relationship to service or to other service-
connected disabilities unlikely (i.e., less than a 50/50 
probability)?  

The comprehensive report of the review by an expert cardiologist 
is of record, dated in March 2010.  The physician reviewed the 
entire file, and referred to the pertinent data, including 
medications throughout the years.  The expert opined, in 
pertinent part:

The separation documents reflect that he experienced 
rheumatic fever while in service in 1943.  Rheumatic 
fever is a chronic disease that causes heart problems 
by affecting the heart valves.  The review of his 
records showed no evidence that he had any significant 
valvular disease.  His echocardiogram showed left 
ventricular hypertrophy and evidence of diastolic 
dysfunction and a normal systolic function.  There is 
no evidence that rheumatic fever in any way 
contributed to his death.

In an addendum in May 2010, the expert further opined that:

[The Veteran] ha[d] a long standing service connection 
for traumatic arthritis of the left calcaneal 
astragalus joint.  Neither this condition, nor the 
medications, pain, incapacitation, affect any vital 
organ.  I find it very unlikely that the Veteran's 
service-connected orthopedic disabilities, with 
associated pain, medications, and incapacitations 
caused or aggravated the conditions which caused his 
death.  His causes of death were respiratory failure, 
seizures, encephalomalacia, cerebral infarctions, 
meningioma resection and urinary tract infection.   

In reviewing the chart I found no evidence that it 
contributed substantially nor materially to the causes 
of his death.  The above disability with associated 
pain, medications, incapacitations affects mainly the 
muscle-skeleton system and has no negative effect on 
any vital organ.

The Board has made every effort to obtain as much data as 
available on this claim as possible, and it appears that all 
pertinent information is now in the file, including the medical 
expert opinions which are now of record. 

The Board appreciates the appellant's sincere concerns as 
expressed throughout, and her primary contention that her 
husband's in-service rheumatic fever and static, relatively minor 
orthopedic disability (and the medications taken for his service-
connected disability) caused and/or contributed to his death. 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine credibility in any number of 
contexts, whether it has to do with testimony or other lay or 
other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  In general, lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
however, a lay statement may be made which relays the visible 
symptoms of a disease or disability or the facts of observed 
situations or circumstances, see Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991), after which a decision must be made as to 
the credibility thereof in the context of probative medical 
evidence.  Lay statements may be competent to support a claim as 
to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

Based upon the probative and competent evidence of record, 
however, the Board finds that the appellant's lay statements, 
sincere though they may be, cannot overcome the medical records.  
The Veteran had no residual chronic cardiac or seizure problems 
at separation from service or for decades thereafter.  There is 
simply no sound medical basis for reaching the necessary medical 
conclusions herein to grant service connection for the cause of 
his death on any premise.  In that regard, a reasonable doubt is 
not raised to be resolved in her favor.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


